     Case 2:20-cv-08772-FMO-AGR Document 11 Filed 11/02/20 Page 1 of 3 Page ID #:24




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4
       Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                             ) Case No. 2:20-cv-08772-DDP (AGRx)
11    TERRY FABRICANT, individually          )
12    and on behalf of all others similarly  )
      situated,                              )
13
                                             )
14    Plaintiffs,                            )
15
                                             )
             vs.                             )
16                                           )
17    SCALE PAYMENTS CORP., and              )
      DOES 1 through 10, inclusive, and each )
18    of them,                               )
19                                           )
      Defendant                              )
20
21
         NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
22
23          Now come the Plaintiff, Terry Fabricant, by and through his attorneys, and
24    respectfully requests this Honorable Court enter an order dismissing this action
25
      without prejudice as to both Plaintiff’s individual claims and the putative class
26
27    members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The Defendant has not
28
      yet filed an answer.

                        NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                             -1-
     Case 2:20-cv-08772-FMO-AGR Document 11 Filed 11/02/20 Page 2 of 3 Page ID #:25




 1
 2    Dated: November 2, 2020
 3                                                        Respectfully submitted,
 4
 5
                                    THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
 7
                                                        By: /s/ Todd M. Friedman
 8                                                       TODD M. FRIEDMAN, ESQ.
 9                                                      ATTORNEY FOR PLAINTIFFS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                       NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                          -2-
     Case 2:20-cv-08772-FMO-AGR Document 11 Filed 11/02/20 Page 3 of 3 Page ID #:26




 1                                  PROOF OF SERVICE
 2          I, the undersigned, certify and declare that I am over the age of 18 years,
 3
      employed in the County of Los Angeles, State of California, and not a party to the
 4
 5    above-entitled cause. On November 2, 2020, I served a true copy of the NOTICE
 6
      OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of
 7
 8    record via the ECF Filing System:
 9
      Executed on November 2, 2020, at Woodland Hills, CA
10
            [X ] I hereby certify that I am a member of the Bar of the United States
11
12    District Court, Central District of California.
13
            [] I hereby certify that I am employed in the office of a member of the Bar
14
15    of this Court at whose direction the service was made.
16
            [x] I hereby certify under the penalty of perjury that the foregoing is true
17
18    and correct.

19
20       By:         /s/ Todd M. Friedman
                     TODD M. FRIEDMAN, ESQ.
21
                     ATTORNEY FOR PLAINTIFFS
22
23
24
25
26
27
28



                         NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                               -3-
